PER CURIAM.
The petitioner requests this court to enter a writ of mandamus to direct the State to deliver him to federal custody. We treat the request as a petition for writ of habeas corpus, see Fla.R.App.P. 9.040(c), and grant the petition.
Kuldip Singh Mundi was charged with several counts relating to a ticket exchange scheme and was brought to Miami from federal custody pursuant to the Interstate Agreement on Detainers Act. Mundi filed a Sworn Motion to Dismiss which was granted by the trial court. The State appealed the dismissal.
The State charges against Mundi have been dismissed and thus there is no authority for the State to continue to hold Mundi. See Fla.R.App.P. 9.140(e)(2). Therefore, we grant Mundi’s Petition for Writ of Ha-beas Corpus filed in connection with the State’s detention of the petitioner, which said detention stems from the State’s criminal charges which have now been dismissed. Naturally, any release of the petitioner, pursuant to Rule 9.140(e)(2) of the Florida Rules of Appellate Procedure, is subject to the Federal detainer that is currently lodged against the petitioner.
Petition for writ of habeas corpus granted.